Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

¥

JACKSONVILLE DIVISION “2° >
JESUS CORDOVA, § Bu, om
Plaintiff, § “5
§ 2? «86S
VS. § F.L. NO. fe
§ DEMAND FOR JURY TRIAL ~
LANDSTAR INWAY, INC., § 3. Q\-ev- Tl: Ate PDB
LANDSTAR SYSTEM, INC., §
AND BILLY R. BEECH, §
Defendants. §

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, JESUS CORDOVA, hereinafter referred to as Plaintiff,
complaining of BILLY R. BEECH, LANDSTAR INWAY, INC., AND
LANDSTAR SYSTEM, INC., hereinafter referred to as Defendants, and for his cause
of action would respectfully show unto the Court and Jury as follows:

1. Introduction
1.0 = Plaintiff, JESUS CORDOVA, is a citizen of the state of Texas.
1.2 Defendant, BILLY R. BEECH, is a citizen the state of Tennessee, and is the
driver of one of the vehicles involved in the collision. Service of process with
citation is proper in accordance with the Federal Rules of Civil Procedure, Rule
4(e)(1)(2)(A), (B), or (C), at his place of residence located at 582 Old Railroad Bed,

Fayetteville, Tennessee 37334, or wherever he may be found.

gas

Ss
a)
Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 2 of 7 PagelID 2

1.3 Defendant, LANDSTAR INWAY INC., is a Corporation with its principal
place of business located in Florida and was the employer of the Defendant driver,
BILLY R. BEECH, of the vehicle involved in the collision. Service of process with
citation is proper pursuant to Federal Rules of Civil Procedure, Rule 4(h)(1)(a) or
(b) to Defendant, LANDSTAR INWAY INC., through its Registered Agent: C T
Corporation System, 1200 South Pine Island Road, Plantation, FL 33324, by U.S.
registered mail or certified mail, return receipt requested.
1.4 Defendant, LANDSTAR SYSTEM INC., is a Corporation with its principal
place of business located in Florida and was the employer of the Defendant driver,
BILLY R. BEECH, of the vehicle involved in the collision. Service of process with
citation is proper pursuant to Federal Rules of Civil Procedure, Rule 4(h)(1)(a) or
(b) to Defendant, LANDSTAR SYSTEM, INC., through its Registered Agent: C T
Corporation System, 1200 South Pine Island Road, Plantation, FL 33324, by U.S.
registered mail or certified mail, return receipt requested.

Il. Venue and Jurisdiction
2.0 There is complete diversity of citizenship of the parties in this matter and this
Court has original jurisdiction of this action under 28 U.S.C. § 1332(a)(1).

2.1. Plaintiff seeks monetary relief in an amount exceeding $75,000.00.
Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 3 of 7 PagelD 3

Il. Classification
3.0 Plaintiff is bringing this cause of action against the named Defendants for
personal and bodily injuries caused by an incident which occurred on or about
September 10, 2018, in St. Martin Parish, Louisiana. All conditions precedent have
been satisfied.
IV. Background Information
4.0 Onorabout September 10, 2018, Plaintiff, JESUS CORDOVA, was operating
a 2006 Freightliner Tractor Truck and was traveling eastbound on I-10 and was
stopped for traffic on the outside lane of travel. Defendant, BILLY R. BEECH, while
in the course and scope of his employment, was driving a 2005 Peterbilt Tractor
Trailer, and working for LANDSTAR INWAY, INC., AND/OR LANDSTAR
SYSTEM, INC., and was also traveling eastbound on I-10 and negligently follow the
Plaintiff too closely and caused a collision. Defendant, BILLY R. BEECH’s,
inattention to the roadway caused the collision with Plaintiff, JESUS CORDOVA,
and the resultant injuries.
V. Negligent Actions

5.6 Onthe occasion in question, Defendant, BILLY R. BEECH, operated the 2005
Peterbilt Tractor Trailer while working for LANDSTAR INWAY, INC., AND/OR

LANDSTAR SYSTEM, INC., in a negligent manner, in that he violated the duty
Case 3:21-cv-00761-MMH-PDB Document 1 Filed 08/02/21 Page 4 of 7 PagelD 4

which he owed Plaintiff, JESUS CORDOVA, to exercise ordinary care in the
operation of a motor vehicle in one or more of the following respects:

a. In failing to keep such lookout as a person of ordinary prudence
would have kept under the same or similar circumstances;

b. In failing to timely apply the brakes to his vehicle in order to avoid
the collision in question;

eG, In failing to take proper evasive action and avoid the collision in
question;

d. In failing to control the speed of his vehicle to avoid the collision
in question;

é In failing to maintain attention while driving as a reasonable

prudent person would have done; and

f. In driving his vehicle in willful or wanton disregard for the safety
of other persons.

5.7 Plaintiff would further show that the above and foregoing acts were separate and
distinct acts of negligence and that they are the direct and proximate cause of the
incident in question and the Plaintiff's resultant injuries as will be more accurately
described herein below.

5.8 Each of these acts and omissions, singularly or in combination with such other
acts and omissions constituted negligence and negligence per se which proximately
caused the accident made the basis of this lawsuit, and the damages and injuries

suffered by the Plaintiff.
Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 5 of 7 PagelD 5

VI. Respondeat Superior Theory
6.2 On the occasion in question, Defendant, BILLY R. BEECH, was an agent,
employee, and/or representative of Defendant, LANDSTAR INWAY, INC.,
AND/OR LANDSTAR SYSTEM, INC., acting in the course and scope of their
agency and/or employment and thus Defendant, LANDSTAR INWAY, INC., AND
/OR LANDSTAR SYSTEM, INC., is liable for the tortuous acts and/or omissions of
its employee and/or representative, pursuant to the doctrine of Respondeat Superior
and/or Agency.

VI. Damages of JESUS CORDOVA

7.0 Asa result of the collision made the basis of this action, Plaintiff, JESUS
CORDOVA, has suffered physical pain and mental anguish. In all reasonable
probability, he will continue to suffer such physical pain and mental anguish for a long
time into the future, if not for the balance of his natural life.
7.1. As a further result of the Defendants’ negligence, Plaintiff, JESUS
CORDOVA, has been caused to incur reasonable and necessary medical expenses in
the past and in all probability, will continue to so incur reasonable and necessary
medical expenses in the future.
7.2 Plaintiff, JESUS CORDOVA, would further show that as a result of the injuries

he sustained due to the Defendants’ negligence, he has suffered physical impairment
Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 6 of 7 PagelID 6

in the past and in all reasonable probability, he will continue to so suffer physical
impairment in the future.
7.3 Plaintiff, JESUS CORDOVA, would further show that he has been unable to
perform his regular household chores and/or services due to the Defendants’
negligence and thus, Plaintiff hereby sues said Defendants for his loss of household
chores and/or services.
7.4 Plaintiff, JESUS CORDOVA, would further show that he has been unable to
perform his regular work activities due to the Defendants’ negligence and thus,
Plaintiff hereby sues said Defendants for his loss of wages and loss of wage-earning
capacity.

VII. Pre-Judgment and Post-Judgment Interest
8.0 Plaintiff, JESUS CORDOVA, further alleges that he is entitled to recover pre-
judgment and post-judgment interest at the legal rate as provided for by the case of
Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla. 1985) and Ariz. Chem.
Co., LLC v. Mohawk Indus., 197 So.3d 99 (Fla. Dist. Ct. App. Ist Dist. 2016).
8.1 By reason of all the above and foregoing elements, Plaintiff, JESUS
CORDOVA, has suffered losses and damages in a sum that far exceed the minimum

jurisdictional limits of this Court and for which he hereby sue said Defendants.
Case 3:21-cv-00761-MMH-PDB Document1 Filed 08/02/21 Page 7 of 7 PagelD 7

Prayer

WHEREFORE, PREMISES CONSIDERED, Plaintiff hereby request that

Defendants be cited to appear and answer herein, and that on final trial hereof, Plaintiff

have and recover the following:

L.

Costs of suit; and

Judgment against Defendants for a sum in excess of the minimum
jurisdictional limits of the Court, with interest at the legal rate as
prescribed by law;

Pre-judgment and post-judgment interest at the prevailing legal rate as
provided by law and by statute;

Such other and further relief, both general and special at law and in
equity, to which Plaintiff may show himself justly entitled.

Respectfully submitted,

GONZALEZ & ASSOCIATES,
P.C.

269 N. Ceylon Street

Eagle Pass, Texas 78852

Tel: (830) 757-8323

Fax: (830) 757-8327

By: ”/s/” Antonio Gonzalez
ANTONIO GONZALEZ
Texas State Bar No. 24085786
ATTORNEY FOR PLAINTIFF
